DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, line 7, the phrase “an opening and closing unit” is previously recited in claim 1 and therefore the phrase should be replaced with --the opening and closing unit--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. US 9,555,989 (hereinafter “Hayakawa”). 
Regarding claim 1, Hayakawa discloses a paper transport device comprising: 

an opening and closing unit (71 and 72) that is configured to be opened and closed to expose a part of the paper transport path; and 
a guide unit (S2a and S1a, refer to FIG. 3) that has a guide surface (S2a) on one side of the paper transport path and is rotatably supported about a rotation shaft (76) between a guide posture (FIG. 4) for guidance of the paper and an opening posture (FIG. 7) for opening of the guide surface through rotation from the guide posture, when the opening and closing unit is opened (FIG. 7),
wherein the rotation shaft is provided upstream of the paper transport path in the direction of transport of the paper (refer to FIG. 4) and extends to a lower portion of the guide unit in a direction intersecting (axis of 76 is perpendicular to sheet transport direction) with the direction of transport of the paper, 
wherein the guide unit holds a plurality of driven rollers (74b, 75b, 73b) that comprise one side of the pair of transport units, and 
wherein the guide unit is configured to bring the plurality of driven rollers into contact with a plurality of drive rollers (73a, 74a, 75a) comprising another side of the pair of transport units.
	Regarding claim 2, wherein the guide unit is configured to rotate in the direction of transport (to the left, notice paper path direction in FIG. 1 is upward and to the right or upward and to the left) of the paper around the rotation shaft as a rotation center along with opening and closing of the opening and closing unit.

	wherein the guide unit is configured to rotate around the rotation shaft as a rotation center by an operation of closing the opening and closing unit.
	Regarding claim 6, an image forming apparatus (1) comprising: an image forming unit (30, 40, 50) that forms an image on paper; 
an ejection unit (63) that ejects the paper on which the image is formed by the image forming unit; 
the paper transport device according to claim 1 that transports the paper on which the image is formed by the image forming unit to the ejection unit; and 
the opening and closing unit that is opened and closed to expose a part of the paper transport path of the paper transport device.
Regarding claim 7, wherein the guide unit is configured to bring the plurality of driven rollers into contact with the plurality of drive rollers comprising the another side of the pair of transport units at substantially a same timing (based on geometry and position of driven rollers relative to drive rollers).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656